Third District Court of Appeal
                               State of Florida

                          Opinion filed April 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0370
                       Lower Tribunal No. 17-16028
                          ________________


                    Alejandro Quintas Vazquez,
                                 Petitioner,

                                     vs.

                        Ailyn M. Rebaza Smith,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

     Alejandro Quintas Vazquez, in proper person.

     No appearance for respondent.


Before MILLER, GORDO, and BOKOR, JJ.

     PER CURIAM.

     After petitioner sought a writ of prohibition disqualifying the assigned

trial court judge from further presiding over his family law case, we denied
relief. Quintas Vazquez v. Smith, 46 Fla. L. Weekly D293 (Fla. 3d DCA Feb.

3, 2021). More than fifteen days after the opinion issued, relying upon a

timely-filed motion to invoke the discretionary jurisdiction of the Florida

Supreme Court, petitioner has moved our court to stay the effect of the

mandate, or, alternatively, recall the same, pending further review. See Fla.

R. App. P. 9.310; Fla. R. App. P. 9.340(a). This court was required to issue

its mandate upon the expiration of the fifteen-day period established in

Florida Rule of Appellate Procedure 9.340(a). 1       Further, we are not

convinced a stay or recall is “essential” or the balance of relevant factors

weigh in favor of petitioner. Fla. R. App. P. 9.120 advisory committee notes;

see Banco Indus. de Venezuela, C.A. v. de Saad, 126 So. 3d 259 (Fla 3d

DCA 2010); State v Miyasato, 805 So. 2d 818 (Fla. 2d DCA 2001); 3 Fla.

Jur. 2d Appellate Review § 414 (2021). Accordingly, we deny the requested

relief.

          Denied.




1
 No timely motion for rehearing was filed with this court pursuant to Florida
Rule of Appellate Procedure 9.330(a)(1).

                                     2